Case 18-45773     Doc 15    Filed 11/17/18 Entered 11/17/18 06:38:51           Main Document
                                          Pg 1 of 11


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

   In re: Dennis and Anna Conner                   )
                                                   )           Case No. 18-45773
                                                   )           Chapter 13
   SSN: XXX-XX-   1215                             )           Hearing Date: Jan. 9, 2019
   SSN: XXX-XX-   9082                             )           Hearing Loc: 5 North
                                                   )                         at 10:00am
   Debtors
                             AMENDED CHAPTER 13 PLAN

    1.1      A limit on the dollar amount of a secured claim,         ___ Included
             which may result in a partial payment or no              _X_ Not Included
             payment at all to the secured creditor.
    1.2      Avoidance of a judicial lien or nonpossessory,           ___ Included
             nonpurchase-money security interest.                     _X_ Not Included
    1.3      Nonstandard provisions set out in Part 5.                ___ Included
                                                                      __x_ Not Included

   Part 1.        NOTICES

   TO DEBTORS: This form sets out options that may be appropriate in some cases, but
   the presence of an option does not indicate that the option is appropriate in your
   circumstances or that it is permissible in the Eastern District of Missouri. Plans that do
   not comply with local rules and judicial rulings may not be confirmable.

   TO CREDITORS: Your rights may be affected by this plan. Your claim may be
   reduced, modified, or eliminated. You should read this plan carefully and discuss it
   with your attorney, if you have one in this bankruptcy case. If you do not have an
   attorney, you may wish to consult one. If you oppose the plan’s treatment, you or your
   attorney must file an objection to confirmation in accordance with the Eastern District of
   Missouri Local Bankruptcy Rule 3015. The Bankruptcy Court may confirm this plan
   without further notice if no objection to confirmation is filed. YOU MUST FILE A
   TIMELY PROOF OF CLAIM IN ORDER TO PARTICIPATE IN
   DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL SHARE ONLY
   IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE RECEIVES THE
   CLAIM.

   Part 2.        PLAN PAYMENTS AND LENGTH OF PLAN

   2.1   Plan Payments. Debtor is to make regular payments to the Chapter 13
   Trustee as follows: (complete one of the following payment options)

      (A) $___625_______ per month for _60______ months.



                                               1
Case 18-45773      Doc 15    Filed 11/17/18 Entered 11/17/18 06:38:51            Main Document
                                           Pg 2 of 11


      (B) $____________ per month for _______ months, then $__________ per month
      for _______ months, then $__________ per month for ________ months.

      (C) A total of $___________ through ____________, then $_______ per month for
          ______ months beginning with the payment due in _____________, 20____.

   2.2     Tax Refunds. Within fourteen days after filing federal and state income tax
   returns, Debtor shall provide the Chapter 13 Trustee with a copy of each return
   required to be filed during the life of the plan. The Debtor shall send any tax refund
   received during the pendency of the Chapter 13 case to the Trustee; however, Debtor
   may retain a portion of a tax refund to pay income taxes owed to any taxing authority
   for the same period as the refund. Debtor may also retain $1,250 for single filers or
   $1,500 for joint filers and refundable tax credits consisting of Earned Income Credit
   (EIC) and Additional Child Tax Credit, each year.

   2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
   _________, if any, to be paid to the Trustee.


   Part 3.          DISBURSEMENTS

   Creditors shall be paid in the following order and in the following fashion. Unless stated
   otherwise, the Chapter 13 Trustee will make the payments to creditors.                    All
   disbursements by the Trustee will be made pro-rata by class, except per month
   disbursements described below. However, if there are funds available after payment of
   equal monthly payments in paragraph 3.5 and fees in paragraph 3.6, those funds may be
   distributed again to those same paragraphs until paid in full before distributing to the next
   highest paragraphs:

   3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

   3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition
   arrearage on any executory contract accepted in paragraphs 3.3(A) or (B) over the
   following period, estimated as follows:

     CREDITOR NAME                 TOTAL AMOUNT DUE               CURE PERIOD (6 months or
     less)


   3.3       Pay the following sub-paragraphs concurrently:

     (A) Post-petition real property lease payments. Debtor assumes executory contract
     for real property with the following creditor(s) and proposes to maintain payments
     (which the Debtor shall pay) in accordance with terms of the original contract as
     follows:

     CREDITOR NAME                 MONTHLY PAYMENT



                                                2
Case 18-45773     Doc 15    Filed 11/17/18 Entered 11/17/18 06:38:51            Main Document
                                          Pg 3 of 11


   (B) Post-petition personal property lease payments. Debtor assumes executory
   contract for personal property with the following creditor(s) and proposes to maintain
   payments (which the Trustee shall pay) in accordance with terms of the original contract
   as follows:

     CREDITOR NAME                MONTHLY PAYMENT               EST MONTHS REMAINING

   RTO Rentals, LLC               $84.01                        31 months


     (C) Continuing Debt Payments (including post-petition mortgage payments on
     real estate, other than Debtor's residence.) Maintain payments of the following
     continuing debt(s) in accordance with terms of the original contract with any
     arrearages owed at the time of filing to be cured in paragraph 3.5(A). Trustee shall
     make payments in the amount listed below or as adjusted by the creditor under terms
     of the loan agreement.

     CREDITOR NAME                MONTHLY PAYMENT



     (D) Post-petition mortgage payments on Debtor's residence. Payments due post-
     filing on debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly
     amount listed below (or as adjusted by creditor under terms of loan agreement) to:

     CREDITOR NAME                MONTHLY PAYMENT                       BY
                                                                        DEBTOR/TRUSTEE

     Vanderbilt                   $681                                  Debtors


     (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation
     arrears (not provided for elsewhere in the plan) in full in equal monthly installments
     over the life of the plan, estimated as:

     CREDITOR NAME                         TOTAL AMOUNT DUE             INTEREST RATE


   3.4     Attorney Fees. Pay Debtor's attorney $_1750______ in equal monthly
    payments over ____12____ months (no less than 12 months). Any additional fees
    allowed by the Court shall be paid pursuant to paragraph 3.6 below. [See procedures
    manual for limitations on use of this paragraph]

   3.5     Pay the following sub-paragraphs concurrently:

     (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
     arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments
     over the period set forth below and with the interest rate identified below, estimated as
     follows:


                                               3
Case 18-45773     Doc 15    Filed 11/17/18 Entered 11/17/18 06:38:51           Main Document
                                          Pg 4 of 11


     CREDITOR NAME       TOTAL AMOUNT DUE              CURE PERIOD            INTEREST
                                                                              RATE

   Vanderbilt                       $600               12 months              0%

     (B) Secured claims to be paid in full. The following claims shall be paid in full in
     equal monthly payments over the period set forth below with 6.25% interest:

     CREDITOR              EST BALANCE DUE              REPAY PERIOD           TOTAL w/
                                                                               INTEREST

       Flagship Credit     $17,452                      60 months              $20,366

   (C) Secured claims subject to modification. Pay all other secured claims the fair
   market value of the collateral, as of the date the petition was filed, in equal monthly
   payments over the period set forth below with 6.25% interest and with any balance of
   the debt to be paid as non-priority unsecured debt under paragraph 3.9(A), estimated as
   set forth below. If no period is set forth below for a claim to be paid under this
   paragraph, the claim will be paid over the plan length.

     CREDITOR              BALANCE DUE        FMV       REPAY PERIOD           TOTAL w/
                                                                               INTEREST

       Titlemax            $3,500          $5500        60 months              $4085



       Titlemax            $800            $1000        60 months              $933



     (D) Co-debtor debt paid in equal monthly installments. The following co-debtor
     claims(s) to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
     such claim(s) shall be paid in equal monthly installments over the period and with
     interest as identified below:

     CREDITOR      EST BALANCE TRUSTEE/CO-DEBTOR           PERIOD         INTEREST RATE




     (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in
     a notice filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a
     supplement to an allowed claim or any other post-petition fees and costs which the
     Court allows and orders the Trustee to pay. Any such amounts shall be paid in equal
     monthly payments over the remainder of the plan duration and shall not receive
     interest.


   3.6     Additional Attorney Fees. Pay $2000 of Debtor's attorney's fees and any
   additional Debtor's attorney's fees allowed by the Court.

                                                   4
Case 18-45773     Doc 15    Filed 11/17/18 Entered 11/17/18 06:38:51         Main Document
                                          Pg 5 of 11



   3.7      Pay sub-paragraphs concurrently:

     (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
     guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by
     Trustee, pay claim in full with interest rate as identified below:

     CREDITOR NAME         EST TOTAL DUE            TRUSTEE/CO-DEBTOR    INTEREST RATE


     (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
     recoverable by, a governmental unit, will be paid a fixed amount with the balance to
     be owed by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and
     1322(a)(4). Regular payments that become due after filing shall be paid directly by
     Debtor(s):

     CREDITOR              TOTAL DUE                TOTAL AMOUNT PAID BY TRUSTEE


   3.8     Priority Claims. Pay priority claims allowed under § 507 that are not addressed
   elsewhere in the plan in full, estimated as follows:

     CREDITOR NAME                       TOTAL AMOUNT DUE

     Internal Revenue Service            $2000

     State of Missouri                   $80

     Lincoln County Collector            $600

    3.9     Pay the following sub-paragraphs concurrently:

     (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total
     owed: $15,148. Amount required to be paid to non-priority unsecured creditors as
     determined by §1325(a)(4) hypothetical Chapter 7 liquidation calculation:
     $_____0______. Amount required to be paid to nonpriority unsecured creditors as
     determined by §1325(b) calculation: $___0_______. Debtor guarantees a minimum of
     $___0___ (Dollar amount or 100%) will be paid to non-priority unsecured creditors.

     (B) Surrender of Collateral. Debtor proposes to surrender the following collateral
     to the following creditor(s). (Choose one).
         □ Any deficiency shall be paid as non-priority unsecured debt.
          □ The Trustee shall stop payment on the creditor's claim until such time as the
          creditor files an amended claim showing the secured and unsecured deficiency (if
          any) still owed after sale of the surrendered collateral.

     CREDITOR                   COLLATERAL



                                                5
Case 18-45773     Doc 15     Filed 11/17/18 Entered 11/17/18 06:38:51            Main Document
                                           Pg 6 of 11



     (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
     contract(s) with the following creditor(s). Any balance will be paid as non-priority
     unsecured debt:

     CREDITOR                   CONTRACT/LEASE


   Part 4.         OTHER STANDARD PLAN PROVISIONS

   4.1      Absent a specific order of the Court to the contrary, the Chapter 13 Trustee,
   rather than the Debtor, will make all pre-confirmation disbursements pursuant to §
   1326(a).

   4.2      All creditors entitled to pre-confirmation disbursements, including lease
   creditors, must file a proof of claim to be entitled to receive payments from the Chapter
   13 Trustee.

   4.3      The proof of claim shall control the valuation of collateral and any valuation
   stated in the plan shall not be binding on the creditor.

   4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
   payment to any creditor secured by a mortgage on real estate pending filing of a claim.

   4.5      Any post-petition claims filed and allowed under § 1305 may be paid through
   the plan.

   4.6     Debtor is not to incur further credit or debt without the consent of the Court
   unless necessary for the protection of life, health or property and consent cannot be
   obtained readily.

   4.7     All secured creditors shall retain the liens securing their claims until the earlier
   of the payment of the underlying debt determined under non-bankruptcy law or
   discharge under       § 1328. However, Debtor will request avoidance of non-purchase
   money liens secured by consumer goods as well as judicial liens which impair
   exemptions and said creditors will not retain their liens if the court enters an order
   granting Debtor's request to avoid the liens.

   4.8     Any pledged credit union shares or certificates of deposit held by any bank shall
   be applied to the amount owed such claimant.

   Part 5.         NONSTANDARD PLAN PROVISIONS

   Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
   nonstandard provision is a provision not otherwise included in the Official Form or
   Local Form or deviating from it. Nonstandard provisions set out elsewhere in this plan
   are ineffective.


                                                6
Case 18-45773      Doc 15     Filed 11/17/18 Entered 11/17/18 06:38:51            Main Document
                                            Pg 7 of 11


   The following plan provisions will be effective only if there is a check in the box
   “included” in Part 1 of this Plan:

   5.1
         ___________________________________________________________________
   _________________________________________________________________________
   _________________________________________________________________________
   _________________

   5.2
         ___________________________________________________________________
   _________________________________________________________________________
   _________________________________________________________________________
   _________________

   Part 6.         VESTING OF PROPERTY OF THE ESTATE

   6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

   Part 7.         CERTIFICATION

   The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
   provisions in this Plan are identical to those contained in Official Local Form 13 of the
   Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


   DATE:__11/17/2018_             DEBTOR: /s/ Dennis Conner Jr.
   DATE:__11/17/2018_             DEBTOR: /s/ Anna Conner ____




   DATE:__11/17/2018                      __/s/ Andrew Kirkwood Smith____
                                          Andrew Kirkwood Smith 61641MO
                                          Attorney for Debtor
                                          26A North Central Avenue
                                          Clayton, MO 63105
                                          Phone: 314-740-2989 Fax: 314-781-2695
                                          aksmithlaw@gmail.com

                                       Certificate of Service

   I certify that a true and correct copy of the foregoing document was filed electronically
   with the United States Bankruptcy Court, and has been served by Regular United States
   Mail Service, first class, postage fully pre-paid, addressed to the parties listed below on
   November 17, 2018.



                                                 7
Case 18-45773      Doc 15     Filed 11/17/18 Entered 11/17/18 06:38:51   Main Document
                                            Pg 8 of 11
 Diana Daugherty
 Chapter 13 Trustee
 PO Box 430908
 St. Louis, MO 63143

  Office of the United States Trustee
 111 South 10th Street
 Suite 6.353
 St. Louis, MO 63102
 }bk1{Creditor Adres Matrix}bk{

 Aaron Sales & Lease Ow
 1015 Cobb Place Blvd Nw
 Kennesaw, GA 30144

 Ad Astra Recovery Serv (Speedycash)
 7330 W 33rd St N Ste 118
 Wichita, KS 67205

 AT&T
 PO Box 5014
 Carol Stream, IL 60197

 Barnes Jewish Hospital
 PO Box 958410
 Saint Louis, MO 63195

 Caine Weiner (Progressive)
 Po Box 55848
 Sherman Oaks, CA 91413

 Capital One
 15000 Capital One Dr
 Richmond, VA 23238

 Cash Net USA
 175 W. Jackson Blvd, Suite 1000
 Chicago, IL 60604

 Cashnet USA
 PO Box 643990
 Cincinnati, OH 46264

 Charter Communications
 PO Box 790086
 Saint Louis, MO 63179

 Comenitybank/victoria
 Po Box 182789
Case 18-45773     Doc 15      Filed 11/17/18 Entered 11/17/18 06:38:51   Main Document
                                            Pg 9 of 11
 Columbus, OH 43218

 Comenitycb/gamestop
 Po Box 182120
 Columbus, OH 43218

 Consumer Adjustment Co (Mercy)
 12855 Tesson Ferry Rd
 Saint Louis, MO 63128

 Consumer Collection Management Inc
 PO Box 1839
 Maryland Heights, MO 63043

 Consumer Portfolio Svc
 Po Box 57071
 Irvine, CA 92619

 Credit One Bank Na
 Po Box 98875
 Las Vegas, NV 89193

 Diversified Consultant (ATT)
 10550 Deerwood Park Blvd
 Jacksonville, FL 32256

 Enhanced Recovery Co L (Charter)
 8014 Bayberry Rd
 Jacksonville, FL 32256

 Enhanced Recovery Co L (Tmobile)
 8014 Bayberry Rd
 Jacksonville, FL 32256

 Fed Loan Serv
 Po Box 60610
 Harrisburg, PA 17106

 First Premier Bank
 601 S Minnesota Ave
 Sioux Falls, SD 57104

 Flagship Credit Acceptance
 3 Christy Dr Ste 201
 Chadds Ford, PA 19317

 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101

                                             9
Case 18-45773      Doc 15    Filed 11/17/18 Entered 11/17/18 06:38:51   Main Document
                                          Pg 10 of 11

 Interventional Pain Management
 247 Dunn Road
 Florissant, MO 63031

 Jefferson Capital Syst
 16 Mcleland Rd
 Saint Cloud, MN 56303

 Jefferson Capital Syst (Verizon)
 16 Mcleland Rd
 Saint Cloud, MN 56303

 Lincoln County Collector of Revenue
 201 Main Street
 Troy, MO 63379

 Lvnv Funding Llc (Webbank)
 Po Box 1269
 Greenville, SC 29602

 Mariner Finance
 8211 Town Center Dr
 Nottingham, MD 21236

 Max Lend
 PO Box 639
 Parshall, ND 58770

 Mercy Hospital
 PO Box 504856
 Saint Louis, MO 63150

 Midland Funding (Credit One)
 2365 Northside Dr Ste 30
 San Diego, CA 92108

 Personal Finance/p311
 16 Wentzville Market Pl
 Wentzville, MO 63385

 Speedy Cash
 PO Box 780408
 Wichita, KS 67278

 St. Joseph
 PO Box 776236
 Chicago, IL 60677


                                            10
Case 18-45773       Doc 15    Filed 11/17/18 Entered 11/17/18 06:38:51   Main Document
                                           Pg 11 of 11
 State of Missouri Taxation
 PO Box 385
 Jefferson City, MO 65105

 Taylor Bean
 1417 North Magnolia Ave
 Ocala, FL 34475

 Title Max
 160 Magee St.
 Troy, MO 63379

 TMobile
 PO Box 790047
 Saint Louis, MO 63179

 United Auto Credit Co
 1071 Camelback St Ste 10
 Newport Beach, CA 92660

 Vanderbilt
 500 Alcoa Trail
 Maryville, TN 37804

 Verizon Wireless
 PO Box 790406
 Saint Louis, MO 63179

 Washington University Physicians
 PO Box 502432
 Saint Louis, MO 63150

 Webbank/fingerhut
 6250 Ridgewood Rd
 Saint Cloud, MN 56303

 /s/ Andrew Smith
 Andrew Smith




                                             11
